COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 MARTA ACEVEDO,                                 §              No. 08-15-00350-CR

                      Appellant,                §                 Appeal from the

 v.                                             §               243rd District Court

 THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                   §               (TC# 20140D05736)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s Motion to Postpone the February 9, 2017

submission and oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 25th day of January, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.